EXECUTION COPY


Triarc Companies, Inc.
280 Park Avenue
New York, NY 10017
 
As of December 28, 2007
 
 
Trian Fund Management , L.P.
280 Park Avenue
New York, NY 10017
 
    Re: Services Agreement


Gentlemen:


Reference is made to the Services Agreement, dated as of April 30, 2007 between
Triarc Companies, Inc. (“Triarc”) and Trian Fund Management, L.P. (“Trian”) (the
“Agreement”). Unless otherwise defined herein, capitalized terms shall have the
meaning set forth in the Agreement.


The parties acknowledge that in light of the unanticipated and extensive time
commitment of Trian personnel in connection with the provision of Services
during 2007, Section 3 of the Agreement shall be amended by (i) deleting the
word “and” following sub-clause (a) and (ii) adding the following after
sub-clause (b): “; and (c) $687,500 per quarter during 2008.”


Except as amended hereby, the Agreement shall remain in full force and effect in
accordance with its terms. This letter may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.


Sincerely,


Triarc Companies, Inc.


By:  /s/ DAVID E. SCHWAB II                         
                               Name: David E. Schwab II
                               Title: Director
Accepted and Agreement to:
 
Trian Fund Management, L.P.
By: Trian Fund Management GP, LLC, its general partner
 
By: /s/ NELSON PELTZ                                                          
       Name: Nelson Peltz
       Title: Member